DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 07/06/2022. This Action is made FINAL.

Claims 1 and 3-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Incorporation of limitations of claim 2 into independent claims overcome previous non-statutory double patenting provisional rejections to claims 1 and 18-20, therefore the previous provisional rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 9, 11-13, 15 and 18-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.

In the Remarks, Applicant argued the following:

Sim fails to disclose 
“using static evaluation information at each of plural observation points in the road shoulder area in the advancing direction of the vehicle.” 

Regarding point (a)(i), as the limitation of amended claim 1 is a simple incorporation of previously rejected claim 2, Sim still discloses the amended claim 1. As claim 1 recites (emphasis added) “…at least one of width information indicative of the width of the road shoulder area at each of a plural observation points aligned in an advancing direction of the vehicle and static evaluation information indicative of a margin of the width of the road shoulder area at each of the plural observation points” Sim’s disclosure of “width information indicative of the width of the road shoulder area at each of a plural observation points aligned in an advancing direction of the vehicle” still discloses the limitation as shown in the rejection below. Further Sim teaches “static evaluation information indicative of a margin of the width of the road shoulder area at each of the plural observation points”  as explained in the previous office action as well as in the rejection below. Sim discloses static evaluation information at each of the plural observation points as the vehicle continues along its path it would be required of the system to continually use select observation points creating a set of plural observation points over the course of operating the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9, 11-13, 15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim et al (US 20190135291 A1) henceforth referred to as Sim.

Regarding claim 1, Sim teaches A vehicle controller that controls a vehicle, the vehicle controller comprising: 
circuitry configured to: (para [0015] line 1-4 : “FIG. 3 is a flowchart illustrating a method for directing a vehicle to move toward a road shoulder and controlling the vehicle to stop on the road shoulder according to an embodiment of the present disclosure.”, para [0021] line 1-6 : “Referring to FIG. 1, the system for controlling the vehicle according to the present disclosure may include a sensing device 10, an electronic control unit (ECU) 20, a driver carelessness warning device 30, an acceleration/deceleration control device 40, and a steering control device 50.”)
generate an evacuation route for evacuating the vehicle to a road shoulder area on the basis of road information, and (para [0037] line 1-17 : “If it is determined that the driver has no intention to drive the vehicle irrespective of the warning actions shown in step S232 (e.g., if the driver's eyes do not move for a predetermined time, or if the driver does not move the steering wheel or does not depress an accelerator or brake pedal for a predetermined time), the system may recognize rear-view and side-view regions of the host vehicle and information about peripheral objects of the host vehicle through the vehicle dynamics sensor 12, the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it 1s determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.”) control travel of the vehicle such that the vehicle travels on the evacuation route, wherein the road information includes first information on a width of the road shoulder area along an end of the road in a width direction, wherein (para [0021] line 1-6 : “Referring to FIG. 1, the system for controlling the vehicle according to the present disclosure may include a sensing device 10, an electronic control unit (ECU) 20, a driver carelessness warning device 30, an acceleration/deceleration control device 40, and a steering control device 50.”, para [0043] line 1-5 : “if the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330).”)
the first information includes at least one of width information indicative of the width of the road shoulder area at each of plural observation points aligned in the advancing direction of the vehicle and static evaluation information indicative of a margin of the width of the road shoulder area at each of the plural observation points. (para [0043] line 1-5 : “If the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330).”, para [0044] line 1-6 : “If it is determined that the shoulder lane width is equal to or longer than 2.8 meters (S330), the system may detect the presence or absence of another vehicle traveling on the shoulder using the vehicle dynamics sensor 12, the vehicle AVM camera 13, and the periphery surveillance sensor 14 (S340).”, Fig. 4, System has found the margin of the width of the road shoulder compared to the own vehicle to decide of the vehicle can fit within the shoulder safely. System is checking that the shoulder is wide enough as it is moving down the road, it must be checking the width of the shoulder for an area larger than one point down the road to fit the car. As the vehicle travels down the road, it is observing a plurality of observation points where it is repeatedly checking the margin of the road width for safe entrance for a stopping area. As shown in figure 4, the car detects a start and end point of a shoulder showing that it is detecting width along the road side, not just at one instant, these different points of road width checked make up the multiple observation points along the roadway.)

Regarding claim 3, Sim teaches the vehicle controller according to claim 1, further Sim teaches wherein
The road information includes second information indicative of which portion of the road shoulder are the vehicle can be stopped in. (para [0043] line 1-5 : “if the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330).”, Fig. 4, Fig. 4 shows there is a sensed start and end of the shoulder, it must be detecting different portions of the shoulder.)

Regarding claim 4, Sim teaches the vehicle controller according to claim 3, further Sim teaches wherein 
the second information includes at least one of obstacle information indicative of presence or absence of an obstacle in the road shoulder area at each of the plural observation points aligned in the advancing direction of the vehicle, road condition information indicative of whether the road shoulder area corresponds to a stopping permission area at each of the plural observation points, and mobile evaluation information indicative of whether the vehicle can be stopped in the road shoulder area at each of the plural observation points. (para [0043] line 1-5 : “If the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330).”, para [0044] line 1-6 : “If it is determined that the shoulder lane width is equal to or longer than 2.8 meters (S330), the system may detect the presence or absence of another vehicle traveling on the shoulder using the vehicle dynamics sensor 12, the vehicle AVM camera 13, and the periphery surveillance sensor 14 (S340).”, para [0045] line 1-10 : “Upon receiving information about the distance from the host vehicle to the end point of the shoulder from the navigation device 15 (S340) or upon receiving the end point of a road edge recognized by the vehicle AVM camera 13 (S340), the system may calculate a vehicle stop point where the host vehicle will stop driving using the received information (S350). Finally, the system may control the host vehicle to move toward the stop point calculated in step S350, and may control the host vehicle to stop at the calculated stop point (S360).”, the system is using information which indicates if an obstacle is present in the road shoulder, which will be check at a plurality of observation points as the vehicle advances and uses this information to decide if the vehicle can safely pull to the shoulder or not.)

Regarding claim 7, Sim teaches the vehicle controller according to claim 4, further Sim teaches wherein 
circuitry is configured to execute the evacuation travel control an abnormal physical condition of a driver of the vehicle is detected. (para [0036] line 1-4 :“If the analyzed driver status 1s considered abnormal (S220), the system may warn the driver of drowsy or careless driving through the driver carelessness warning device 30 (S232).”, para [0037] line 1-17 : “If it is determined that the driver has no intention to drive the vehicle irrespective of the warning actions shown in step S232 (e.g., if the driver's eyes do not move for a predetermined time, or if the driver does not move the steering wheel or does not depress an accelerator or brake pedal for a predetermined time), the system may recognize rear-view and side-view regions of the host vehicle and information about peripheral objects of the host vehicle through the vehicle dynamics sensor 12, the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it is determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.”)

Regarding claim 9, Sim teaches the vehicle controller according to claim 3, further claim 9 recites limitations substantially the same as claim 7 above and is therefore rejected for the same reason.

 Regarding claim 11, Sim teaches the vehicle controller according to claim 1, further claim 11 recites limitations substantially the same as claim 7 above and is therefore rejected for the same reason.

Regarding claim 12, it recites duplicate limitations to that of claim 3 above along with the same dependencies and is therefore rejected for the same reason.

Regarding claim 13, Sim teaches the vehicle controller according to claim 12, further claim 13 recites limitations substantially the same as claim 4 above and is therefore rejected for the same reason.

Regarding claim 15, Sim teaches the vehicle controller according to claim 12, further claim 15 recites limitations substantially the same as claim 7 above and is therefore rejected for the same reason.

Regarding claim 18, Sim teaches the vehicle controller according to claim 1, further claim 15 recites limitations substantially the same as claim 7 above and is therefore rejected for the same reason.

Regarding claim 19, it recites a method with limitations substantially the same as those of claim 1 above and is therefore rejected for the same reason.

Regarding claim 20, it recites a non-transitory computer readable storage with limitations substantially the same as those of claim 1 above and is therefore rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 8, 10, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and further in view of Urano (Machine translation of IN201614037162A) henceforth referred to as Urano.

Regarding Claim 5, Sim teaches the vehicles controller according to claim 4, further Sim teaches 
wherein circuitry is configured to: 
recognize an external environment of the vehicle, generate the road information on the basis of a recognition result of the external environment, (para [0025] line 1-16 : “The periphery surveillance sensor 14 may be implemented as any of various well-known sensors, such as a radar sensor, etc. The periphery surveillance sensor 14 may be implemented as a plurality of periphery surveillance sensors 14. The peripheral surveillance sensors 14 may be respectively installed at a center part of a front surface, a center part of a rear surface, and a corner part of the host vehicle, may emit electromagnetic waves within the range of a predetermined angle with respect to a forward region of each periphery surveillance sensor, may receive electromagnetic waves reflected from peripheral objects located in the vicinity of the host vehicle, and may detect an angle, a distance, a relative speed, a relative acceleration, etc. between the host vehicle and each peripheral object, such that the peripheral surveillance sensors 14 may transmit the recognized vehicle peripheral information to the ECU 20.”, the system is using sensors to recognize the vehicles external environment and is generating road information for use by the computer based on the recognized results.) However, Sim does not explicitly teach and store the road information in a memory.

However, in the same field of endeavor (automatic driving control of vehicles), Urano teaches a system configured to recognize an external environment of the vehicle, generate the road information on the basis of a recognition result of the external environment, and store the road information in the memory. (“The map update determination system 200 determines the necessity of the update of the map information in the zone based on the calculated evaluation value of the traveling plan and an evaluation threshold. The evaluation threshold 1s a value that 1s set in advance. In a case where the evaluation value of the traveling plan for the zone falls 20 short of the evaluation threshold, the map update determination system 200 determines that the map information on the zone needs to be updated.” [43]; “The map database 4 is a map information storage database. The map database 4 1s formed in a hard disk drive [HDD] that is mounted in the vehicle M. The map database 4 can be connected to the server in the map information management center by wireless communication via the communication unit 7. The map database 4 updates 15 the map information on a regular basis by using the latest map information stored in the server in the map information management center. The map database 4 has the map information stored for each of the zones described above.” [54] System will recognize road data and will update and store the road data in the memory.) 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sim to incorporate the teachings of Urano as “Appropriate map information 1s required for the automatic driving control to be performed. In the map information-providing system according to the related art described above, however, nothing has been proposed in relation to an update method for a case where the map information becomes outdated due to topographic changes (in, for example, lane 25 width and road curvature) attributable to construction works or the like. In a case where the map update is performed once 1n every certain period of time based on a determination that the map information has become outdated, map information maintenance costs will increase if this certain period of time 1s short. If this certain period of time is long, 1n contrast, the map information may become outdated map information inappropriate for the 2 automatic driving control. In this regard, a technique that allows the necessity of the map information update to be determined at an appropriate timing during the automatic driving control has been required for those possibilities to be eliminated.” (Urano para [0003])

Regarding claim 6, the combination of Sim and Urano teaches the vehicle controller according to claim 5, further Sim teaches wherein circuitry is configured to execute the evacuation travel control an abnormal physical condition of a driver of the vehicle is detected. (para [0036] line 1-4 :“If the analyzed driver status 1s considered abnormal (S220), the system may warn the driver of drowsy or careless driving through the driver carelessness warning device 30 (S232).”, para [0037] line 1-17 : “If it is determined that the driver has no intention to drive the vehicle irrespective of the warning actions shown in step S232 (e.g., if the driver's eyes do not move for a predetermined time, or if the driver does not move the steering wheel or does not depress an accelerator or brake pedal for a predetermined time), the system may recognize rear-view and side-view regions of the host vehicle and information about peripheral objects of the host vehicle through the vehicle dynamics sensor 12, the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it is determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.”)

Regarding claim 8, Sim teaches the vehicle controller according to claim 3, further claim 8 recites limitations substantially the same as claim 5 above and is therefore rejected for the same reason.

Regarding claim 10, Sim teaches the vehicle controller according to claim 1, further claim 10 recites limitations substantially the same as claim 5 above and is therefore rejected for the same reason.

Regarding claim 14, Sim teaches the vehicle controller according to claim 12, further claim 14 recites limitations substantially the same as claim 5 above and is therefore rejected for the same reason.

Regarding claim 16, Sim teaches the vehicle controller according to claim 1, further claim 16 recites limitations substantially the same as claim 5 above and is therefore rejected for the same reason.

Regarding claim 17, the combination of Sim and Urano teach the vehicle controller according to claim 16, further claim 17 recites limitations substantially the same as claim 6 above and is therefore rejected for the same reason.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and further in view of Herbach et al (US 9523984 B1)) henceforth referred to as Herbach.

Regarding claim 21, Sim teaches the vehicle controller according to claim 1, further Sim teaches wherein the circuitry is configured to set an observation point of the plural observation points having an (para [0043] line 1-5 : “If the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330).”, para [0044] line 1-6 : “If it is determined that the shoulder lane width is equal to or longer than 2.8 meters (S330), the system may detect the presence or absence of another vehicle traveling on the shoulder using the vehicle dynamics sensor 12, the vehicle AVM camera 13, and the periphery surveillance sensor 14 (S340).”). However, Sim does not explicitly teach setting of an observation point having a highest evaluation value.

However, in the same field of endeavor (emergency pull over of autonomous vehicle), Herbach teaches a system configured to set an observation point of the plural observation points having a highest evaluation value of the static evaluation information as an evacuation place for the evacuation route (col 3 line 24-34 : “The autonomous vehicle may be configured to detect objects ahead of the autonomous vehicle on the road in the region, such as moving vehicles, parked vehicles, traffic cones, and other objects, both static and dynamic. The autonomous vehicle may also be configured to detect types of lane and road boundaries (e.g., road surface markings, curbs, physical barriers) in the region. Further, the autonomous vehicle may determine if such objects would prevent the autonomous vehicle from pulling over in the region, or if the autonomous vehicle can adjust its trajectory in order to pull over while avoiding such objects.”, col 18 line 1-12 : “FIG. 4A illustrates an example scenario for identifying a region in which to pull over and stop an autonomous vehicle 400. As shown, the autonomous vehicle 400 (e.g., a computing device of the autonomous vehicle), which is travelling in the +y-direction, may encounter an emergency scenario and need to pull over on the side of the road. In FIG. 4A, the computing device of the autonomous vehicle 400 may identify three regions 402-406 ahead of the autonomous vehicle 400 and determine whether the regions 402-406 are safe or otherwise suitable for pulling over and stopping the autonomous vehicle 400, in accordance with the methods and embodiments described above.”, as the system determines from a plurality of observation points which observation points may not be safe and which are safe, a observation point evaluated as “safe” is a highest evaluation value). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Sim to incorporate the teachings of Herbach to “quickly find a region in which to pull over” (Herbach col 2 line 66-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668